681 S.E.2d 345 (2009)
STATE
v.
PHILIP MORRIS, et al.
No. 2A05-4.
Supreme Court of North Carolina.
August 11, 2009.
Jim W. Phillips, for Lorillard.
Gregory G. Holland, Greensboro, for Philip Morris USA.
Craig A. Nielsen, Assistant Attorney General, Marlene Trestman, Special Asst. to AG, for State of Maryland.
Melissa L. Trippe, Special Deputy Attorney General, for State of North Carolina.
Joel M. Ressler, Chief Deputy Attorney General, for State of Pennsylvania.
The following order has been entered on the motion filed on the 6th of August 2009 by Defendants to Strike:
"Motion Denied by order of the Court in conference this the 11th of August 2009."